PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.140®, Larry Barton petitions for belated appeal from an order dismissing his complaint for injunctive relief, contending that he did not receive a copy of the order until after the time for noticing his appeal had expired. As the proceedings below were civil rather than criminal, Barton’s proper remedy is to move the trial court for relief from judgment. Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983). Accordingly, we deny this petition without prejudice to Barton’s right to seek relief in that manner.
PETITION DENIED.
ALLEN, WEBSTER and BROWNING, JJ., concur.